FILED
                           NOT FOR PUBLICATION                                 JUN 27 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HELEN E. RYAN,                                   No. 13-55832

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00312-JAH-
                                                 KSC
  v.

TIMOTHY M. HYDEN, a California                   MEMORANDUM*
resident and as Trustee of the John and
Christy Ryan Family Trust; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                             Submitted May 1, 2014**

Before: D.W. NELSON, LEAVY, and THOMAS, Circuit Judges.

       Appellant Helen Ryan (“Helen”) appeals from the district court’s judgment

dismissing her case without prejudice because a non-lawyer, Mykal Ryan



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“Mykal”), was representing her in violation of the local rules. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      “We review the district court’s dismissal pursuant to its local rules for abuse

of discretion. ‘Only in rare cases will we question the exercise of discretion in

connection with the application of local rules.’” Ghazali v. Moran, 46 F.3d 52, 53

(9th Cir. 1995) (internal citation omitted) (per curiam).

      Civil Rule 83.11 of the Local Rules of the United States District Court for

the Southern District of California states:

      Any person who is appearing propria persona, (without an attorney)
      (i.e. pro se) must appear personally for such purpose and may not
      delegate that duty to any other person, including husband or wife, or
      another party on the same side appearing without an attorney. Any
      person appearing propria persona is bound by these rules of court and
      by the Fed. R. Civ. P. or Fed. R. Crim.P., as appropriate. Failure to
      comply therewith may be ground for dismissal or judgment by
      default.

When determining what constitutes the unauthorized practice of law, we look to

state law. In re Reynoso, 477 F.3d 1117, 1125 (9th Cir. 2007). Under California

law, the practice of law “means more than just appearing in court,” and extends to

providing legal advice and preparing legal documents. Estate of Condon, 65 Cal.

App. 4th 1138, 1142 (1998).

      The district court properly found that Mykal was effectively acting as

Helen’s counsel by drafting her pleadings and submissions, and by contacting the
court on her behalf. Dismissing the case without prejudice was therefore

appropriate.

      AFFIRMED.